Title: From Thomas Jefferson to Albert Gallatin, 15 December 1804
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Washington Dec. 15. 04.
                  
                  I have attended to the letter of Aaron Powers, who claims lands at St. Anthony’s falls under an Indian grant to Carver the traveller. these lands being within the former limits of Virginia, were subject to the laws of Virginia till her cession of them to the US. and then to the conditions of the cession. by the laws of Virginia Indian grants were nullities except when made to the government: and when made to that they were to be regranted under certain forms & conditions prescribed by law. when Virginia opened her land office at the close of the revolution–war, as the whole country on the Western waters was claimed by speculating companies, a few of which had actual grants the conditions of which had been partially performed, others had only petitioned for; grants &c. the state by a law gave a fixed (but sufficient) time to all claimers of lands on the western waters to prove their rights before the court of appeals and all claims not confirmed by them before the expiration of the term were declared void: and so odious were these speculations to the state that when they ceded the country to the US. in order to put it out of their power to misapply it to these claims, a condition was inserted that this fund was to be applied exclusively in discharge of the national debt. mr Carver’s grant therefore whether Indian or Royal, is not only void, but incapable of being revived by the US. but on the common terms of sale: and it gives so little pretext of right, that should any person set down on the lands under colour of it, they will be removed as squatters, by the military. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               